The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 15 May 2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claim 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 8 / 15, the claim recites a method / system / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 8 / 15, in part, recites 
 “…. providing one or more ensemble machine learning models from a plurality of machine learning models …. that achieve a performance on ensemble training data equal to or greater than a selected performance threshold ….” (mental process), and “competing within the distributed market place …., wherein the distributed marketplace is a blockchain” (Organizing Human Activity)
The limitation “providing one or more ensemble machine learning models from a plurality of machine learning models …. that achieve a performance on ensemble training data equal to or greater than a selected performance threshold, wherein the distributed marketplace is a blockchain”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “providing”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human statistical data model builder could set up an ensemble of models and generate prediction based on the set of analysis models.), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The limitation “competing within the distributed market place …., wherein the distributed marketplace is a blockchain”, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 8 / 15 recites the additional elements of generic computer elements (like processor, computer, processor executing programs from computer storage medium); There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  Claim 1 / 8 / 15 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
(Dependent claims) 
Claims 2-7 / 9-14 / 16-20 are dependent on claim 1 / 8 / 15 and include all the limitations of claim 1 / 8 / 15. Therefore, claims 2-7 / 9-14 / 16-20 recite the same abstract ideas. 
With regards to claims 2 / 9 / 16, the claim recites further limitation “receiving the ensemble training data, the selected performance threshold and a transaction token from one or more of a plurality of machine learning nodes”, which as drafted, is insignificant extra-solution activity, like data input / output.  The claim does not include anything significantly more to the abstract idea.  The claim is not patent eligible.
With regards to claims 3-6 / 10-13 / 17-19, the claim recites further limitation on data analysis model processing, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 7 / 14 / 20, the claim recites further limitation “distributing transaction compensation to one or more of a plurality of machine learning nodes according to a degree of contribution to the one or more ensemble machine learning models”, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.







Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over SOPPIN et al., US-PGPUB NO.20210248517A1 [hereafter SOPPIN] in view of Cella, et al., US-PGPUB NO.20220198562A1 [hereafter Cella].

With regards to claim 1, SOPPIN teaches 
“A method for ensemble training …. using one or more processors, comprising: providing one or more ensemble machine learning models from a plurality of machine learning models …. (SOPPIN, FIG.2-4,

    PNG
    media_image1.png
    792
    585
    media_image1.png
    Greyscale

[0006], ‘the method may include creating a plurality of clusters, each including a set of predictive model forming the ensemble model’, [0023], ‘select the set of predictive models to form the ensemble model, a count of the plurality of clusters, and a set of first parameters for training each of the set of predictive models and the ensemble model’) that achieve a performance on ensemble training data equal to or greater than a selected performance threshold …. (SOPPIN, FIG.5A,B, [0024], ‘In some embodiments, the one or more performance thresholds may be a strong performance threshold score, an average learner threshold score, and a weak learner threshold score’); ….”.
SOPPIN does not explicitly detail “training in a distributed market place…. competing within the distributed market place ….wherein the distributed marketplace is a blockchain”.
However Cella teaches “training in a distributed market place (Cella, FIG.202,  [2037], ‘the market orchestration system platform 20500 trains intelligent agents 20234 …’)…. competing within the distributed market place (Cella, FIG.1, [1928]. ‘the intelligent matching system 20230 is configured to support quantum order matching. Quantum order matching may allow users, such as counterparties, to coordinate activities, such as simultaneous buy or sell activity that happens in geographically distributed markets’, [0410], ‘The different neural networks may be structured to compete with each other (optionally including use evolutionary algorithms, genetic algorithms, or the like’,

    PNG
    media_image2.png
    672
    888
    media_image2.png
    Greyscale

) ….wherein the distributed marketplace is a blockchain (Cella, FIG.40-70, [0023], ‘select the set of predictive models to form the ensemble model, a count of the plurality of clusters, and a set of first parameters for training each of the set of predictive models and the ensemble model’, 

    PNG
    media_image3.png
    708
    954
    media_image3.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of SOPPIN and Cella before him or her, to modify the ensemble training method & system of SOPPIN to include blockchain in distributed market as shown in Cella.   
The motivation for doing so would have been for configuring and launching a market place (Cella, Abstract). 

With regards to claim 2, SOPPIN in view of Cella teaches 
“The method of claim 1”
SOPPIN does not explicitly detail “further including receiving the ensemble training data, the selected performance threshold and a transaction token from one or more of a plurality of machine learning nodes”.
However Cella teaches “further including receiving the ensemble training data, the selected performance threshold and a transaction token from one or more of a plurality of machine learning nodes (Cella, [0029], ‘The knowledge distribution system may be a block chain for knowledge system that allows for storage of digital knowledge, buying and selling of digital knowledge, tokenization of digital knowledge’, [1801], ‘generation of threshold levels of overall participation’, [2180], ‘transmission data among network nodes in neural net, such as where nodes are located in one or more data collectors or machines in a transmission environment’ )”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of SOPPIN and Cella before him or her, to modify the ensemble training method & system of SOPPIN to include collecting data from nodes as shown in Cella.   
The motivation for doing so would have been for configuring and launching a market place (Cella, Abstract). 

With regards to claim 3, SOPPIN in view of Cella teaches 
“The method of claim 1”
SOPPIN does not explicitly detail “further including activating the distributed marketplace for training the plurality of machine learning models by one or more of a plurality of machine learning nodes in the distributed marketplace using the ensemble training data”.
However Cella teaches “further including activating the distributed marketplace for training the plurality of machine learning models by one or more of a plurality of machine learning nodes in the distributed marketplace using the ensemble training data (Cella, [1130], ‘In embodiments, a specified set of training data sets may be configured to operate as inputs to learning’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of SOPPIN and Cella before him or her, to modify the ensemble training method & system of SOPPIN to include ensemble training data for ML models as shown in Cella.   
The motivation for doing so would have been for configuring and launching a market place (Cella, Abstract). 

With regards to claim 4, SOPPIN in view of Cella teaches 
“The method of claim 1, further including monitoring performance of each of one or more of the plurality of machine learning models executed by one or more of a plurality of machine learning nodes (SOPPIN, FIG.2, [0025], ‘the decision unit 202 may initialize performance metrics of each of the set of predictive models’, [0018], ‘determine a set of parameters for each of the set of predictive models using CRL to build and to improve the performance of the ensemble model’).”

With regards to claim 5, SOPPIN in view of Cella teaches 
“The method of claim 1 further including monitoring performance and a degree of performance accuracy of each of the one or more ensemble machine learning models executing the ensemble training data (SOPPIN, [0007], ‘to determine, for each of the plurality of clusters, a set of second parameters for each of the set of predictive models using CRL to obtain a second accuracy score’)”.

With regards to claim 6, SOPPIN in view of Cella teaches 
“The method of claim 1, further including assigning weights to the one or more ensemble machine learning models according to a degree of contribution (SOPPIN, FIG.3A,B, [0038], ‘updated weights may be determined, for each of the set of predictive models, by modifying previous weights based on the set of first parameters and the first reward’).”

With regards to claim 7, SOPPIN in view of Cella teaches 
“The method of claim 1”
SOPPIN does not explicitly detail “further including distributing transaction compensation to one or more of a plurality of machine learning nodes according to a degree of contribution to the one or more ensemble machine learning models”.
However Cella teaches “further including distributing transaction compensation to one or more of a plurality of machine learning nodes according to a degree of contribution to the one or more ensemble machine learning models (Cella, [0018], ‘In embodiments, the benefit is a reward based on the productivity of the artificial intelligence system … the benefit is a share of revenue or profit generated by the work of the artificial intelligence system …’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of SOPPIN and Cella before him or her, to modify the ensemble training method & system of SOPPIN to include distributed contribution of AI models as shown in Cella.   
The motivation for doing so would have been for configuring and launching a market place (Cella, Abstract). 

Claims 8-20 are substantially similar to claims 1-7. The arguments as given above for claims 1-7 are applied, mutatis mutandis, to claims 8- 20, therefore the rejection of claims 1-7 are applied accordingly.

Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Weng, et al., “DeepChain: Auditable and Privacy-Preserving Deep Learning with Blockchain-based Incentive”, Journal of LaTex Class Files, Vol.14, No.8. November 2019 [hereafter Weng] shows collaborative learning with blockchain.
Zola, et al., “Bitcoin and Cybersecurity: Temporal Dissection of Blockchain Data to Unveil Changes in Entity Behavioral Patters”, Appl. Sci. 2019, 9, 5003 [hereafter Zola] shows market dynamic of bitcoin using blockchain.


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128